DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2 of the remarks, filed 01/14/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 11, 18 and the 35 USC 103 rejection of claims 1 and 12-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising an on-die testing circuit including: a resistor having first and second terminals, its first terminal coupled to the fourth conductive pad, its second terminal coupled to the fifth conductive pad; a first transistor having respective first and second terminals and a control terminal; its first terminal coupled to the first conductive pad, its second terminal coupled to the fifth conductive pad; and to the second terminal of the resistor; a second transistor having respective first and second terminals and a respective control terminal, its first terminal coupled to the control terminal of the first transistor, its second terminal coupled to the third conductive pad; and a pulse generator having an input and an output coupled to the second conductive pad, its output coupled to the control terminal of the second transistor; and an electronic component coupled to the on-die testing circuit.
Claims 2-10, 21 and 22 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps of engaging probe pins of a probe with respective conductive pads of a die area of a wafer, the conductive pads coupled to an on-die testing circuit within the die area; using the probe, applying a signal from the probe to a pulse generator of the on-die testing circuit: using the probe, measuring a voltage and a current of a device under test (DUT) within the die area; and using the probe, determining an operating characteristic of the DUT according to a measured voltage and a measured current of the DUT.
Claims 12-17 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 18, the prior art of record neither shows nor suggests the combination of structural elements comprising probe pins arranged to engage respective conductive pads of a die area of a wafer, including a first probe pin, a second probe pin, a third probe pin, a fourth probe pin, a fifth probe pin, a sixth probe pin, and a seventh probe pin; a power supply having an output coupled to the first probe pin, and a reference terminal coupled to the third probe pin; a logic circuit having a first output coupled to the second probe pin and having second and third outputs; and an analog-to-digital converter having a first input coupled to the fourth probe pin, and a second input coupled to the fifth probe pin; in which the sixth probe pin is coupled to the second output of the logic circuit; the sixth probe pin is arranged to engage a respective conductive pad of the die area of the wafer; and in which the seventh probe pin is coupled to the third output of the logic circuit; the seventh probe pin is arranged to engage a respective conductive pad of the die area of the wafer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0029150 discloses an interposer to regulate current for wafer test tooling.
US PUB 2014/0002127 discloses a method for testing semiconductor device i.e. semiconductor wafer, involves detecting electrical signals corresponding to other electrical signals, and inspecting testing unit with latter set of signals corresponding to former set of signals.

US PUB 2013/0238273 discloses an integrated circuit, has testing circuit including switches for selectively coupling control electrode of converter device to one of node and low-voltage test pad, where voltage at node is related to current through conducting electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858